Citation Nr: 0614137	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  04-36 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected plantar tylomas on the balls and medial 
halluces of the right foot, currently evaluated at 30 percent 
disabling.

2.  Entitlement to an increased disability rating for 
service-connected plantar tylomas on the balls and medial 
halluces of the left foot, currently evaluated at 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel


INTRODUCTION

The veteran had honorable active military service from 
January 1960 to January 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which granted an increase in the 
disability rating for the veteran's service-connected plantar 
tylomas on the balls and medial halluces of the right foot to 
30 percent, and granted service connection of plantar tylomas 
on balls and medial halluces of the left foot, evaluated as 
30 percent disabling, effective September 11, 1998.  In 
October 2002, the veteran expressly withdrew his pending VA 
appeals.  However, in August 2003, the veteran submitted a 
notice of disagreement with the evaluations, asserting 
greater severity of his symptoms. 

The Board notes that a hearing before the undersigned was 
scheduled for January 24, 2006, but the veteran failed to 
appear for the hearing.  When a veteran fails to appear at 
the scheduled hearing date, VA regulations allow the veteran 
15 days after the date of the scheduled hearing to explain 
the reasons for failing to appear and request a new hearing.  
38 C.F.R. § 20.702(d) (2005).  On February 21, 2006, the 
Board received a letter from the veteran explaining that he 
was discharged from a hospital on January 24, 2006, the day 
of the hearing.  Even if the veteran's letter is construed as 
a request for a new hearing date, it was received 28-days 
after the scheduled hearing date and is therefore untimely.  
Even assuming timely receipt of such a request, because this 
appeal must be remanded, the Board is unable to review it at 
this time. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.
REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).
  
During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  

After receiving the veteran's notice of disagreement in 
August 2003, additional evidence was submitted in September 
2004 and the RO issued a statement of the case (SOC) in 
September 2004, continuing the evaluation of the veteran's 
right and left foot disabilities, each at 30 percent 
disabling.  However, prior to issuing the SOC, the RO failed 
to provide the veteran notice of the type of evidence 
necessary to establish his claim.  Although the RO sent the 
veteran a notice letter in December 2004 regarding his 
disagreement with the assigned ratings for his claims, the 
notice was sent some three months after the last RO 
adjudication of those claims. 

The veteran had been receiving treatment for his service-
connected disability at the East Orange VA Medical Center 
(VAMC) and from private doctors.  VA should attempt to obtain 
any recent VA treatment records and any private treatment 
records regarding treatment for the veteran's service-
connected disabilities of the right and left feet.   
Moreover, VA conducted a medical examination subsequent to 
the issuance of the September 2004 statement of the case 
(SOC) and those matters in the examination report relevant to 
the veteran's current level of disability must be considered 
and the claims readjudicated.  38 C.F.R. § 19.31.  
Additionally, private medical information was received 
subsequent to the September 2004 SOC evidence which must be 
considered in the readjudication of the claims.


Accordingly, the case is REMANDED for the following action:

1. The VA must review the entire claims 
file and ensure that all notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. § 5103(a) and 
38 U.S.C.A. § 5103A (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159 (2005).   

2.  VA should ask the veteran to identify 
all health care providers that have 
treated him for his disabilities of the 
right and left feet through the present 
and obtain any additional VA medical 
records, if not already in the claims 
file.  VA should also attempt to obtain 
records from each private health care 
provider the veteran identifies that 
might have available records, if not 
already in the claims file.  

3.  After completion of the above, VA 
should readjudicate the veteran's claim.  
If any determination remains unfavorable 
to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case and 
be afforded an appropriate opportunity 
to respond before the case is returned 
to the Board for further review.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2005).





_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).





